Case 7:16-cv-02188-NSR-LMS Document 91-1 Filed 11/08/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KENNETH J. WILLIAMS,

Plaintiff,
- against - ORDER
C. NOELL, MICHELLE WINKHAM,
MR. HERNANDEZ, and MR. LAFORGE, 16-CV-2188 (NSR) (LMS)
Defendants.

 

 

IT IS HEREBY ORDERED that an Assistant Attorney General in the Office of the New
York State Attorney General may take the deposition of Kenneth J. Williams, by a notary public,
or some other officer authorized to administer oaths by the laws of the United States or of the
State of New York, in person or by audiovisual remote means, at the Suffolk County Sheriff's
Office Riverhead Correctional Facility located at 100 Center Drive South, Riverhead, New York

119018, upon notice to Plaintiff and the Suffolk County Sheriff's Office.

Dated: White Plains, New York

November [oe , 2019
SO ORDERED: | f ‘.
oe} eo # . re
pj ff co )

  

ee aA f Or d c Gd
Hon. Lisa M. Smith |
United States Magistrate Judge

  

 

 
